Citation Nr: 0200937	
Decision Date: 01/28/02    Archive Date: 02/05/02

DOCKET NO.  00-22 052	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for cardiovascular 
disease, to include hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel
INTRODUCTION

The veteran served on active duty in the United States Navy 
from December 1961 to January 1966.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  During the course of this appeal, the 
veteran moved to Arkansas, and jurisdiction over his case was 
transferred to the RO in North Little Rock, Arkansas.

During an October 2001 personal hearing before the 
undersigned, the issue of entitlement to a total disability 
rating based on individual unemployability was withdrawn by 
the veteran.  The veteran and his representative indicated at 
the October 2001 hearing that the only issues currently on 
appeal are the issues listed on the title page [hearing 
transcript, pages 2-3].

The Board notes that the issue of entitlement to service 
connection for Type II diabetes due to Agent Orange was 
raised in a statement received by VA from the veteran in 
March 2001.  Since that issue has not been adjudicated by the 
RO, it is referred to the RO for adjudication.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy, and 
there is no credible evidence corroborating any of the 
veteran's alleged in-service stressors.

2.  The medical and other evidence of record does not support 
the veteran's contention that his cardiovascular disease, 
including hypertension, is causally related to his naval 
service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the veteran's 
military service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2001); 38 C.F.R. § 3.304(f) (2001).

2.  A cardiovascular disability was not incurred in or 
aggravated by active duty and its incurrence or aggravation 
during active duty may not be presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1137 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
post-traumatic stress disorder (PTSD) and for cardiovascular 
disease, including hypertension.

In the interest of clarity, the Board will initially review 
the law and regulations which are pertinent to this appeal.  
The Board will then separately address the two issues on 
appeal.

Relevant law and regulations

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  The Board must 
also consider discuss all applicable statutory and regulatory 
law, as well as the controlling decisions of the appellate 
courts.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990); 
38 U.S.C.A. § 7104(d)(1) (West 1991).


Service connection - in general 

According to applicable law and regulations, service 
connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by military 
service. 38 U.S.C.A. § 1110, 1131 (West Supp. 2001); 38 
C.F.R. § 3.303 (2001).  

The resolution of this issue must be considered on the basis 
of the places, types and circumstances of his service as 
shown by service records, the official history of each 
organization in which the claimant served, his medical 
records and all pertinent medical and lay evidence.  
Determinations relative to service connection will be based 
on review of the entire evidence of record.  38 U.S.C.A. § 
7104(a) (West Supp. 2001); 38 C.F.R. § 3.303(a) (2001); see 
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West Supp. 2001); 38 C.F.R. § 3.303(d) 
(2001); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Service connection - PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f).

Combat status

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d) (2001).

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  Service department evidence that 
the veteran engaged in combat or that the veteran was awarded 
the Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2001).  

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).


Service connection - cardiovascular disease

For certain chronic disorders, including cardiovascular 
disease, to include hypertension, service connection may be 
granted if the disease becomes manifest to a compensable 
degree within one year following separation from service. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 
& Supp. 2001);
38 C.F.R. §§ 3.307, 3.309 (2001).

For VA rating purposes, the term "hypertension" means that 
diastolic blood pressure is predominately 90 mm. or greater; 
"isolated systolic hypertension" means that the systolic 
blood pressure is predominately 160 mm. or greater with a 
diastolic blood pressure of less than 9 mm.  See 38 C.F.R. § 
4.104, Diagnostic Code 7101, Note 1 (2001).  Hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days.  
See also the Court's discussion of this subject in Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record on appeal.  38 U.S.C.A. 
§ 7104 (West 1991 and Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 38 
C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F. 3d 1477, 1481 (Fed. Cir. 1997).

The VCAA - VA's duty to notify/assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)].  The VCAA 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been effectively satisfied with respect to the issues on 
appeal.  With respect to these issues, the Board observes 
that the veteran was informed in the September 2000 Statement 
of the Case and July 2001 Supplemental Statement of the Case 
of the relevant law and regulations and the type of evidence 
that could be submitted by him in support of his claims.  The 
veteran has submitted evidence in support of his claim, most 
recently in December 2001.  

The veteran and his representative have raised specific 
concerns concerning development of the issues, in particular 
with respect to the PTSD claim. 
The veteran and his representative have suggested that this 
case be remanded for stressor verification and for a VA 
examination and examiner's opinion concerning the origin of 
his claimed PTSD [hearing transcript, page 18].  However, for 
reasons which are expressed in greater detail below, the 
Board concludes that there is sufficient evidence of record 
with which to make an informed decision.  

As is discussed elsewhere in this decision, the outcome of 
this issue hinges on the existence of stressors.  The veteran 
has been given the opportunity to describe his stressors and 
he has indeed done so, most recently in a letter dated 
September 5, 2001 [see the October 2001 hearing transcript, 
page 3].  Not only has the veteran provided stressor 
information, there is a statement on file from the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR).  

Part of the veteran's contentions with respect to PTSD 
involve the matter of alleged sexual harassment of the 
veteran by a superior [see the October 2001hearing 
transcript, pages 11-13].  The Board notes that, in Patton v. 
West, 12 Vet. App. 272 (1999), the United States Court of 
Appeals for Veterans Claims (the Court) held that special 
consideration must be given to claims for PTSD based on 
sexual assault.  In particular, the Court held that the 
provisions in M21-1, Part III, 5.14(c), which address PTSD 
claims based on personal assault are substantive rules which 
are the equivalent of VA regulations and must be considered.  
See also YR v. West, 11 Vet. App. 393, 398-99 (1998).  

Paragraph 5.14c states that, in cases of sexual assault, 
development to alternate sources for information is critical.  
There is provided an extensive list of alternative sources 
competent to provide credible evidence that may support the 
conclusion that the event occurred, to include medical 
records, military or civilian police reports, reports from 
crisis intervention centers, testimonial statements from 
confidants, and copies of personal diaries or journals.  See 
M21-1, Part III, 5.14(c)(8).

In this case, there is no indication in the record, including 
in testimony and statements from the veteran, that alleged 
sexual harassment by a superior officer in service, which 
involved inappropriate touching without physical violence, 
was ever formally reported to any source or that it was 
otherwise reduced to writing.  Consequently, there any no 
formal records, such as police reports, of the incident(s) 
which could be obtained.  The veteran was notified by VA in a 
letter in August 1999 that he could obtain alternative 
sources of information to support his claim, including police 
reports, "buddy" certificates or affidavits, and letters 
written during service.  Since the veteran has already been 
given an opportunity to submit alternative sources of 
information, a remand of this issue for additional 
development is not warranted.  See Soyini, supra.

With respect to the veteran's request for another VA 
psychiatric examination and examiner's opinion as to the 
cause of his diagnosed PTSD, in the absence of corroborated 
stressors, referral of this case for a VA examination or 
opinion as to the etiology of the veteran's claimed PTSD 
would in essence place the examining physician in the role of 
a fact finder.  This is the Board's responsibility.  
Determination as to the existence of stressors is independent 
of VA examination or medical opinion.  In other words, any 
medical opinion which links the veteran's claimed PTSD to his 
naval service would necessarily be based solely on the 
veteran's uncorroborated assertions regarding stressors.  The 
Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].

In short, in the absence of corroborated in-service stressors 
upon which a medical examiner could base a diagnosis of PTSD, 
any such opinion would be useless.  Under the circumstances 
presented in this case, a remand for such examination and 
opinion would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].    

In addition, there are of record numerous psychiatric 
evaluation records, described below including the report of a 
December 1999 VA psychiatric examination of the veteran.  The 
veteran has not pointed to any pertinent evidence which 
exists and which has not been associated with his claims 
folder as to these issues.

With respect to cardiovascular disease, there is of record 
the report of a December 1998 VA compensation and pension 
examination. The Board has considered whether a remand of 
this case is necessary in order to provide the veteran with 
another VA examination.  However, the Board believes that the 
record already contains sufficient medical evidence in the 
form of the veteran's service and post-service medical 
records.   

Accordingly, the Board determines that a medical examination 
or medical opinion is not necessary in this case, and that a 
remand for the purpose of providing a medical examination or 
obtaining a medical opinion consequently is not warranted.
See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) [holding 
that VA has no duty to conduct "a 'fishing expedition' to 
determine if there might be some unspecified information 
which could possibly support a claim]. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, a remand of these issues for 
further development would not avail the veteran or aid the 
Board's inquiry, and would only serve to unnecessarily delay 
a decision.  Accordingly, the Board will proceed to a 
decision on the merits on the issues on appeal.  

1.  Entitlement to service connection for PTSD.

The veteran contends, in essence, that he has PTSD as a 
result of his experiences in service and that he should 
therefore be granted service connection for that disorder.

Factual Background

The veteran's military occupational specialty was stationary 
engineer.  He was not awarded any citations or medals 
specifically indicative of combat.  His personnel records 
indicate that the veteran was assigned to the USS MIDWAY from 
May 1963 to late January 1966; he was designated eligible for 
hostile fire pay for July, August and September 1965 and was 
awarded the Armed Forces Expeditionary Medal for service 
onboard the USS MIDWAY in the Vietnam area of operations from 
April to June 1965.  

The veteran's service medical records do not contain any 
psychiatric complaints or findings.  There is no pertinent 
evidence for over three decades after the veteran left 
military service.

According to a March 1998 report from K.A., a social worker, 
the veteran talked about his service stressors, including 
that a good friend named W. was knocked out of a "cattle car" 
during a racially motivated fight on December 7, 1964, was 
run over by a truck, and was severely injured.  Visiting W. 
in the hospital and seeing other severely injured soldiers 
was reportedly traumatic to the veteran and subsequently 
resulted in recurrent and intrusive memories.  The relevant 
diagnoses in March 1998 were chronic, severe PTSD; and 
depression, recurrent, chronic, secondary to PTSD.  K.A. 
indicated in a January 1999 report that the veteran's PTSD 
was consistent with military-related stressor events.  

According to a February 1999 evaluation report from K.M., a 
clinical psychologist, examination findings might be 
indicative of "extreme" PTSD.  The diagnoses were generalized 
anxiety disorder, schizoid personality disorder, and 
dysthymic disorder.

According to a September 1999 report from USASCRUR, which was 
accompanied by a history of the USS MIDWAY, the MIDWAY was in 
California during December 1964, which was the time that the 
veteran had said that the fight broke out in the Philippines.  
The report also noted that USASCRUR was unable to locate 
casualty data concerning the veteran's friend W., who the 
veteran said was severely injured during 1964.  

A VA psychiatric examination was conducted in December 1999.  
The veteran  denied being in combat, although he stated that 
he had witnessed hundreds of combat sorties leaving and 
returning to his ship.  He reported seeing the accidental 
death of a comrade and seeing severely injured service 
members when he visited a hospital in the Philippines.  He 
also stated that he saw "many burials at sea".   He further 
stated that "he has continuous flashbacks seeing death and 
dying aboard his aircraft carrier."  The diagnosis was PTSD, 
chronic and severe.

The veteran submitted a stressor statement to the RO in 
September 2001.  He reported that his close friend, D.W., was 
thrown off of a truck during a fight in approximately April 
1965, and that he was greatly affected when he visited Mr. W. 
in the hospital; that he witnessed two jets crash together, 
killing both pilots, and that he saw a rescue helicopter 
crash into the water, killing 2-3 crewmen; that his ship 
participated in combat operations from April 16 to November 
4, 1965; and that he was sexually harassed by a superior 
officer.

The veteran testified at his travel board hearing in October 
2001 that while in service he saw severely injured service 
members, including a good friend of his; that he saw bodies 
being buried at sea; and that a superior officer tried to 
take sexual advantage of him by doing things such as putting 
his hand in the veteran's groin area.  The veteran also 
testified that his duties aboard ship involved working in the 
engine, generator, and pump rooms and that he was never on 
land in Vietnam.  The veteran's representative indicated that 
this case should be remanded for additional stressor 
development.

Analysis

As discussed above, 38 C.F.R. 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
For service connection to be awarded for PTSD, the record 
must show: (1) a current medical diagnosis of PTSD; (2) 
medical evidence of a causal nexus between his PTSD and the 
claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  

There is of record a current medical diagnosis of PTSD that 
has been linked to the veteran's military service; 
accordingly, elements (1) and (2) above have arguably been 
satisfied.  However, there is still the question of whether 
there is credible supporting evidence that an in-service 
stressor actually occurred.

The Board observes that the veteran has not claimed that he 
participated in combat, and there is no objective evidence 
that the veteran specifically participated in events 
constituting actual combat, as opposed to serving in a combat 
zone.  While the veteran's personnel records indicate that he 
was designated eligible for hostile fire pay for July, August 
and September 1965 and was awarded the Armed Forces 
Expeditionary Medal for service onboard the USS MIDWAY in the 
Vietnam area of operations from April to June 1965, this, by 
itself, is not indicative of actual combat.  He was not 
awarded any medal indicative of combat.  Accordingly, the 
Board concludes that combat status has not been demonstrated 
in this case.

Because the veteran did not engage in combat, the law 
requires that stressors be corroborated.  The veteran's lay 
testimony alone is not enough to establish the occurrence of 
an alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 
395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).   

Although the veteran has indicated on several occasions that 
his close friend, D.W. was severely injured in a brawl in the 
Philippines which he described as taking place in late 1964 
or early 1965, there is absolutely no objective evidence in 
support thereof.  In particular, USASCRUR did not find any 
information on a service member named D.W.  The veteran's 
contentions as to seeing severely injured soldiers, seeing 
persons killed in aircraft crashes, seeing many burials at 
sea, and being sexually harassed by a superior officer have 
not been verified and cannot be verified because no specific 
dates and places have been provided by the veteran.  The 
Board notes that there is no evidence in the record which 
would corroborate his claim that there were numerous fatal 
accidents and burials at sea while he was aboard the USS 
MIDWAY. 

Consequently, the Board concludes that there is no credible 
corroborating evidence of an in-service stressor, which is 
one of the elements required for entitlement to service 
connection for PTSD.  In the absence of one of the required 
elements under 38 C.F.R. § 3.304(f) (2001), the claim is 
denied.  


2.  Entitlement to service connection for cardiovascular 
disease, including hypertension.

The veteran contends, in essence, that he has cardiovascular 
disease, including hypertension, as a result of infections 
incurred in service and that he should therefore be granted 
service connection for that disorder.

Factual Background

The veteran's service medical records reveal that the 
veteran's cardiovascular system was normal on entrance 
examination in December 1961; his blood pressure was 136/78.  
He complained in January 1964 of chest pain with intermittent 
pain in the lower right quadrant.  The veteran's 
cardiovascular system was normal on discharge examination in 
January 1966; his blood pressure was 128/78.  He had ear 
infections during service as well as infectious mononucleosis 
in October and November 1962.
  
There has been added to the record no pertinent medical 
evidence covering many years after the veteran left service.

According to a March 1995 statement from J.P.S., M.D., the 
veteran had coronary artery disease with previous damage to 
the anterior wall of the heart.  A March 1997 statement from 
G.S.G., M.D., reveals that the veteran had a history of 
atherosclerotic heart disease with a history of myocardial 
infarction in 1983, resulting in significant left ventricular 
dysfunction.  Also on file are treatment records from R.L.T., 
M.D., dated from March 1997 to March 1998.  The diagnosis in 
April 1997 was coronary artery disease with previous heart 
attacks.

Diagnoses on VA examination in December 1998 were coronary 
artery disease with hypertension.

The veteran testified at his October 2001 hearing that he was 
seen in service for chest pains and that his multiple 
infections in service set the stage for his heart attack in 
1983.

Received by VA in December 2001 was additional evidence 
provided by the veteran, including medical treatise excerpts.

Analysis

Although the veteran believes that he currently has heart 
disease, including hypertension, as a result of infections he 
incurred during his military service, there is no medical 
evidence on file to support this contention.  His service 
medical records, including the January 1964 notation of chest 
pain, do not refer to, or even suggest, the presence of heart 
disease or hypertension.  The post-service evidence on file 
reveals that the veteran had a myocardial infarction in 1983, 
which is seventeen years after his discharge from service.  
This is the initial reference to cardiovascular disease.  

There is no medical opinion on file linking the veteran's 
post-service cardiovascular disease, including hypertension, 
to service, including the veteran's in-service mononucleosis 
and other infections.  

The veteran believes that there is a connection between 
infections and chest pains during service and cardiovascular 
disease which was diagnosed almost two decades after service.  
However, it is well established that as lay person without 
medical training, he is not competent to comment on medical 
matters such as the relationship between his heart disease 
and infections in service.  See, e.g., Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  

The veteran has also submitted what appear to be excerpts 
from medical texts or treatises.  Medical treatise evidence 
can, in some circumstances, constitute competent medical 
evidence.  See Wallin v. West, 11 Vet. App. 509, 512-4 
(1998); see also 38 C.F.R. § 3.159(a)(1) [competent medical 
evidence may include statements contained in authoritative 
writings such as medical and scientific articles and research 
reports and analyses].  However, the Court has also held that 
medical opinions which are speculative, general or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996).  A determination as to whether medical 
treatise evidence can be used to support a claim is made on a 
case by case basis.  See Wallin, supra. 

To establish service connection, medical text evidence must 
"not simply provide speculative generic statements not 
relevant to the veteran's claim".  Wallin, 11 Vet. App. at 
514.  Instead, the evidence, "standing alone", must discuss 
"generic relationships with a degree of certainty such that, 
under the facts of a specific case, there is at least 
plausible causality based upon objective facts rather than on 
an unsubstantiated lay medical opinion." [citing Sacks v. 
West, 11 Vet. App. 314, 317 (1998)]; see also Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996) [medical treatise evidence 
must demonstrate connection between service incurrence and 
present injury or condition].

The medical excerpts received by VA in December 2001 fail to 
meet the requirements repeatedly set out by the Court because 
they are not supportive of the veteran's claim and because 
they are not specific to the facts in the veteran's case.  
Indeed, the medical excerpts discuss relationships between 
pathogens such as hepatitis A, cytomegalovirus and chlamydia 
and heart disease, none of which were mentioned in the 
veteran's service medical records.  The Board can discern 
nothing in these excerpts which stands for the proposition 
that any of the infections experienced by the veteran during 
his naval service, including mononucleosis, could lead to 
cardiovascular disease, including hypertension, many years 
later.
Accordingly, the Board assigns these excerpts no weight of 
probative value.

In short, there is no evidence of record that the veteran had 
cardiovascular disease, including hypertension, during 
service or within the one year presumptive period after 
service.  Nor is there any competent medical evidence which 
serves to link the veteran's current heart disease and 
hypertension, which first manifested approximately 17 years 
after he left service, and his naval service.

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim.  Entitlement to service connection for 
cardiovascular disease, including hypertension, is not 
warranted.
The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for cardiovascular disease, 
including hypertension, is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

